ORDER APPROVING RESIGNATION FROM OKLAHOMA BAR ASSOCIATION PENDING DISCIPLINARY PROCEEDINGS
T1 Before this Court is an affidavit filed by Tammy Laverne Bass-Lesure in the above-styled bar disciplinary action, pursuant to Rule 8.1, Rules Governing Disciplinary Proceedings (RGDP), 5 O.S. 2011, Ch. 1, App. 1-A, requesting that she be allowed to resign her membership in the Oklahoma Bar Association and relinquish her right to practice law, and Complainant's Application for Order Approving Resignation Pending Disciplinary Proceedings.
12 UPON CONSIDERATION OF THE MATTER WE FIND:
1. Respondent Tammy Laverne Bass-Le-sure executed her resignation pending disciplinary proceedings on June 27, 2012.
2. Respondent's resignation was freely and voluntarily tendered; she was not acting under coercion or duress and she was fully aware of the consequences of submitting her resignation.
3. Respondent entered a guilty plea on March 2, 2012, to two felony counts of Fraud in Obtaining Assistance in the case of State of Oklahoma v. Tammy L. Bass-Lesure, District Court for Oklahoma County, Case No. CF-2011-385. Pursuant to a negotiated plea, she received a three year deferred sentence on each count to run concurrently. Her conduct is a violation of Rules 8.4(b), (c) and (d), Oklahoma Rules of Professional Conduct, and Rule 1.3, RGDP, and facially demonstrates her unfitness to practice law.
4. Respondent is aware that pursuant to Rule 7.2, RGDP, the certified copies of the guilty pleas and order deferring sentencing and the information filed in State of Oklahoma v. Tammy L. Bass-Lesure, Oklahoma County District Court Case No. CF-2011-385, shall constitute the charges and are conclusive evidence of the commission of the crime and shall suffice as the basis for discipline in accordance with these rules.
5. Respondent is aware that the burden of proof rests upon the Oklahoma Bar Association and she waives any and all right to contest the allegations.
6. Respondent has agreed to comply with Rule 9.1, RGDP, and acknowledges that she may be reinstated to practice law only upon compliance with the conditions and procedures prescribed by Rule 11, RGDP. She further agrees to make no application for reinstatement prior to the expiration of five (5) years from the effective date of this Order.
7. Respondent acknowledges that as a result of her conduct the Client Security Fund may receive claims from her former clients.
8. Respondent has agreed to reimburse the Client Security Fund the principal amounts and applicable statutory interest for any claims the Oklahoma Bar Association should approve, with the payments being made prior to the filing of any application for reinstatement.
9. Respondent agrees to cooperate with the Office of the General Counsel in identifying any active client cases wherein documents and files need to be returned or forwarded to new counsel and in any client case where fees or refunds are owed by her.
10. Respondent acknowledges the Oklahoma Bar Association may have incurred investigation costs but the Association is recommending those costs be waived.
11. Respondent admits she has lost her Oklahoma Bar Association membership card and agrees to search for the card and *1229tender it to the Office of the General Counsel upon finding it. ‘
12. Respondent acknowledges she has had the opportunity to seek and obtain legal counsel on these matters including her resignation.
18. The resignation pending disciplinary proceedings executed by Respondent is in compliance with Rule 8.1, RGDP.
14. Respondent's name and address appear on the official roster maintained by the Oklahoma bar Association as: Tammy L. Bass-Lesure, OBA #15096, 4524 N.E. 38th Street, Oklahoma City, OK 78121.
15. Respondent's resignation should be approved.
13 IT IS THEREFORE ORDERED THAT Complainant's application and Respondent's resignation be approved.
14 IT IS FURTHER ORDERED THAT Respondent's name be stricken from the Roll of Attorneys, and that she make no application for reinstatement to membership in the Oklahoma Bar Association prior to the lapse of five years from the date of this order.
15 IT IS FURTHER ORDERED THAT Respondent comply with Rule 9.1, RGDP.
T6 IT IS FURTHER ORDERED THAT Any and all investigation costs incurred by the Complainant are taxed against the Respondent.
T7 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE.
Is/ [fMegible] CHIEF JUSTICE
18 CONCUR: TAYLOR, C.J., KAUGER, WATT, WINCHESTER, EDMONDSON, REIF, COMBS, JJ.
T9 NOT PARTICIPATING: COLBERT, V.C.J.
10 RECUSED: GURICH, J.